Title: From George Washington to George Chapman, 15 December 1784
From: Washington, George
To: Chapman, George



Sir,
Mount Vernon 15th Decr 1784.

Not until within a few days have I been honor’d with your favor of the 27th of Septr 1783 accompanying your treatise on Education.
My sentiments are perfectly in unison with yours sir, that the best means of forming a manly, virtuous and happy people, will be found in the right education of youth. Without this foundation, every other means, in my opinion, must fail; & it gives me

pleasure to find that Gentlemen of your abilities are devoting their time & attention in pointing out the way. For your lucubrations on this subject which you have been so obliging as to send me, I pray you to accept my thanks, & an expression of the pleasure I felt at the declaration of your intention to devote a further portion of your time in so useful a study.
Of the importance of education our Assemblies, happily, seem fully impressed; they establishing new, & giving further endowments to the old Seminaries of learning, and I persuade myself will leave nothing unessayed to cultivate literature & useful knowledge, for the purpose of qualifying the rising generation for patrons of good government, virtue & happiness. I have the honor to be &c.

G: Washington

